UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4003


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVY CHRISTOPHER WYATT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:07-cr-00322-NCT-1)


Submitted:    June 12, 2009                   Decided:   July 2, 2009


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas   N.   Cochran,  Assistant       Federal   Public   Defender,
Greensboro, North Carolina, for        Appellant.    Angela Hewlett
Miller, Assistant United States        Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Davy    Christopher             Wyatt    pled     guilty       pursuant     to    a

written    plea    agreement          to    distribution        of   cocaine        base,    in

violation of 21 U.S.C. § 841(a)(1) (2006).                           The district court

sentenced     Wyatt       as      a        career      offender       to     262       months’

imprisonment.           Counsel       filed    a    brief     pursuant      to    Anders     v.

California, 386 U.S. 738 (1967), in which he asserts there are

no   meritorious        issues        for     appeal    but     states       that      Wyatt’s

sentence is unreasonable because it is unduly harsh.                               Wyatt was

notified of his right to file a pro se supplemental brief, but

he did not do so.         Finding no error, we affirm.

            When determining a sentence, the district court must

calculate the appropriate advisory Guidelines range and consider

it   in   conjunction      with       the     factors     set    forth      in    18   U.S.C.

§ 3553(a) (2006).          Gall v. United States, 552 U.S. 38, __, 128

S. Ct. 586, 596 (2007).               Appellate review of a district court’s

imposition    of    a    sentence,          “whether    inside,       just       outside,    or

significantly outside the Guidelines range,” is for abuse of

discretion.        Id.     at     591.        Sentences       within       the    applicable

Guidelines range may be presumed by the appellate court to be

reasonable.        United States v. Pauley, 511 F.3d 468, 473 (4th

Cir. 2007).

            The district court followed the necessary procedural

steps in sentencing Wyatt, appropriately treating the Guidelines

                                               2
as advisory, properly calculating and considering the applicable

Guidelines        range,    and        discussing       the     applicable         § 3553(a)

factors.     Furthermore, Wyatt’s sentence, which is the low end of

the   advisory      Guidelines         range    and    well     below      the    applicable

statutory maximum, see 21 U.S.C.A. § 841(b)(1)(B) (West 1999 &

Supp.     2009)    (prescribing          maximum       of     life       imprisonment         for

offenses involving five grams or more of cocaine base and a

prior felony drug conviction), may be presumed reasonable by

this court.        Thus, we conclude the district court did not abuse

its discretion in imposing the chosen sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      Accordingly, we affirm the judgment of the district

court.      We     deny    counsel’s         motion    to     withdraw.           This    court

requires    that     counsel      inform       his    client,       in   writing,        of   his

right to petition the Supreme Court of the United States for

further    review.         If    the    client       requests       that   a     petition      be

filed,    but     counsel       believes       that    such     a    petition      would       be

frivolous,       then     counsel      may     move    this     court       for    leave       to

withdraw from representation.                  Counsel’s motion must state that

a copy thereof was served on the client.                        We dispense with oral

argument because the facts and legal contentions are adequately




                                               3
presented in the materials before the court and argument would

not aid in the decisional process.

                                                      AFFIRMED




                                4